[Cite as State v. Chike, 2015-Ohio-3278.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                        C.A. Nos.      14CA010664
                                                                    14CA010665
         Appellant                                                  14CA010666

         v.

PAUL CHIKE                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
         Appellee                                    COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
                                                     CASE Nos. 09CR077627
                                                                09CR079338

                                 DECISION AND JOURNAL ENTRY

Dated: August 17, 2015



         HENSAL, Presiding Judge.

         {¶1}    The State of Ohio appeals an order of the Lorain County Court of Common Pleas

granting Paul Chike’s motion for judicial release. For the following reasons, this Court reverses.

                                                I.

         {¶2}    In 2009, Mr. Chike pleaded guilty to offenses in two different cases. In case

number 09CR079338, he pleaded guilty to violating a protection order, domestic violence,

aggravated trespass, and obstructing official business. In case number 09CR077627, he pleaded

guilty to felonious assault. The trial court sentenced him to four years imprisonment in each

case. It ordered the sentences to run consecutive to each other for a total prison term of eight

years.

         {¶3}    In March 2014, Mr. Chike moved for judicial release under Revised Code Section

2929.20. At a hearing on the motion, the State argued that Mr. Chike was not eligible for
                                                 2


judicial release because his aggregate prison term was eight years. The trial court disagreed,

reasoning that, because Mr. Chike’s sentences were from “two different files,” it had authority to

consider his motion, which it granted. The State has appealed, assigning as error that the trial

court incorrectly granted Mr. Chike judicial release.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN GRANTING PAUL CHIKE JUDICIAL
       RELEASE BEFORE HE WAS ELIGIBLE TO FILE FOR JUDICIAL RELEASE
       PURSUANT TO R.C. 2929.20(C)(4).

       {¶4}    The State argues that the trial court incorrectly concluded that Mr. Chike was

eligible for judicial release. Section 2929.20(C) outlines when an offender may move for

judicial release. If the offender’s “aggregated nonmandatory prison term or terms” is at least two

years but less than five years, the offender may file a motion for judicial release “not earlier than

one hundred eighty days after the offender is delivered to a state correctional institution * * *.”

R.C. 2929.20(C)(2). If the offender’s aggregated nonmandatory prison term or terms is between

five and ten years, however, the offender may file his motion “not earlier than five years” after

he is delivered to prison. R.C. 2929.20(C)(4).

       {¶5}    The trial court sentenced Mr. Chike to four years imprisonment in both of his

cases for a total sentence of eight years. Mr. Chike moved for judicial release four years and two

months into his sentence. The question is whether Mr. Chike’s “aggregated nonmandatory

prison term or terms” under Section 2929.20 means the aggregate prison term of all of his

sentences from both cases or only the aggregate term he received for the offenses he committed

in each separate case.

       {¶6}    At the time of sentencing, Section 2929.14(E)(6) provided that, “[if] consecutive

prison terms are imposed pursuant to division (E)(1), (2), (3), (4), or (5) or division (J)(1) or (2)
                                                 3


of this section, the term to be served is the aggregate of all of the terms so imposed.” A logical

reading of that provision indicates that Mr. Chike had an aggregate prison term of eight years.

We also note that Section 2929.20(C) repeatedly refers to an offender’s aggregate “term or

terms,” suggesting that it includes both an offender’s aggregate “term” in one case as well as the

aggregate of his “terms” in multiple cases. We, therefore, conclude that, although Mr. Chike

received only a four-year sentence in case number 09CR079338 and a four-year sentence in case

number 09CR077627, his “aggregated nonmandatory prison term or terms” for purposes of

Section 2929.20 was the total of all of the sentences from both cases, which was eight years. See

State v. Strunk, 12th Dist. Warren No. CA2012-03-023, 2012-Ohio-5013, ¶ 16. Accordingly, he

was not eligible to move for judicial release until “not earlier than five years” after he was

delivered to prison. R.C. 2929.20(C)(4). Because Mr. Chike moved for judicial release before

he had completed five years of his sentence, we conclude that the trial court did not have

authority to grant his motion. See Strunk at ¶ 19. The State’s assignment of error is sustained.

                                                III.

       {¶7}     The trial court incorrectly granted Mr. Chike’s motion for judicial release. The

judgment of the Lorain County Court of Common Pleas is reversed, and this matter is remanded

for further proceedings consistent with this decision.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.
                                                 4


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
WHITMORE, J.
CONCUR.


APPEARANCES:

DENNIS P. WILL, Prosecuting Attorney, and MARY R. SLANCZKA, Assistant Prosecuting
Attorney, for Appellant.

PAUL CHIKE, pro se, Appellee.